UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

       against
                                                           CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                             ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, March 13, 2020, regarding Defendant’s Letter-

Motion for a conference seeking leave to file a motion to compel discovery, for sanctions, and

for attorney’s fees. (ECF No. 32). Defendant’s request for leave to file a motion to compel is

DENIED, and its request for leave to file a motion for sanctions and attorney’s fees is DENIED

without prejudice.

       By close of business on Tuesday, March 17, 2020, Plaintiff is ORDERED as follows:

                 1. Health care providers and authorizations: Plaintiff is ordered to produce a list

                     of all health care providers from 2005 to the present along with authorizations

                     unlimited in time or scope for any health care providers not previously given.

                 2. Social Media: Plaintiff is ordered to respond to written discovery demands

                     regarding her social media accounts and verify her response.

                 3. Felony History: Plaintiff is ordered to respond to Defendant’s Interrogatory

                     No. 2 regarding her felony history and verify her response.

                 4. Prior Injuries:
                       a. Plaintiff is ordered to produce documents, including the bill of

                          particulars, related to her 2014 injury.

                       b. Plaintiff is ordered produce “Exhibit B” she alleges was annexed to her

                          Response to Defendant’s Interrogatory No. 11.

                       c. Plaintiff is ordered to provide to Defendant authorization to obtain

                          documents from Bragoli & Associates related to her 2008 injury.

               5. Other Personal Injury Legal Claims:        Plaintiff is ordered to respond to

                   Defendant’s Interrogatory No. 14 and verify her response.

               6. Driver’s License: Plaintiff is ordered to produce a facsimile copy of her driver’s

                   license and bring her license for copying to her anticipated deposition.

               7. Computation of Damages:

                       a. Plaintiff is ordered to produce a computation of damages, including

                          categories for bills that are yet to be verified by Medicare.

                       b. Plaintiff is ordered to produce a Medicare authorization and the

                          Medicare preliminary determination letter that lists the amount

                          currently owed as $0.00.

       Defendant may depose Plaintiff regarding her health care providers and hold a second

deposition based on discovery unearthed from the deposition.

       By Friday, March 20, 2020, Defendant is directed to file a status letter stating (1) whether

it received all of the discovery specified in this Order; (2) whether it intends to proceed with its

motion for sanctions and attorney’s fees; and (3) whether an it requests an extension of the fact

discovery deadline.


                                                 2
         The Clerk of Court is respectfully directed to close ECF No. 32.


Dated:          New York, New York
                March 13, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  3
